Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In lines 3-4, “having a retainer member at least one side wall…” does not make cognitive sense in the context of the claim. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-6, 9-12, 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sackfield (2016/0263740) in view of Yoshikawa (5,367,278). Claims 1, 3, 5-6, 9-12, 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frossard et al. (6,637,595) in view of Yoshikawa (5,367,278). Sackfield and Frossard et al. each disclose a storage device comprising adjacent compartments (110; .  
As to claim 3, Sackfield and Frossard et al. each disclose tessellating shapes of the compartments. 
As to claim 4, the combination with Sackfield discloses the adjacent compartments adjoin one another to provide an abutting interface therebetween and planarly complementary in shape. 

As to claims 9 and 11, Sackfield and Frossard et al. each disclose four retaining members. 
As to claim 10, in the combination Yoshikawa discloses the retaining members are spaced about a common plane of each compartment. 
As to claim 12, in the combination Yoshikawa discloses the retaining members are provided proximal the open end and the closed end of each compartments. 
As to claims 14 and 24, Yoshikawa discloses the grip member (3) of a resiliently deformable  material in the form of a pad (see column 2, line 60 through column 3, line 24). 
As to claim 16, Yoshikawa discloses the grip member (3) being annular surrounding the magnet partially.
As to claim 17, Yoshikawa discloses the retaining members (2) mounted flush with the surface of the side wall of the compartment.  
As to claim 18, Yoshikawa discloses the grip member (3) protruding from the side wall of the compartment to a greater height than the associated magnet such that the magnet is recessed with respect to the grip member. 
As to claim 19, Sackfield discloses a cap (190).
As to claim 20, Sackfield discloses rectangular compartments.   

As to claim 22, Sackfield discloses four compartments provided in a planar arrangement at their bottom. 

Claims 2  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of McCormick Jr. (3,749,233). The previous combinations do not disclose a storage device where the open ends of the adjacent compartments are coplanar. However, McCormick Jr. discloses a storage device (10) where open ends of adjacent compartments (upper pockets 22 of Figure 3) are coplanar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the open ends of either one of Sackfield and Frossard et al. with coplanar open ends in the manner of either one of Sackfield and Frossard et al. as claimed, as such a modification would predictably allow the same access to each compartment open end at the same plane.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sackfield (2016/0263740) in view of McCormick Jr. (3,749,233). Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Frossard et al. (6,637,595) in view of McCormick Jr. (3,749,233).  Sackfield and Frossard et al. each disclose a storage device comprising adjacent compartments (110; 16, 18 and 20; respectively) each extending in one direction parallel to one another, the adjacent compartments each having a side wall (vertical walls of 110; vertical . 

Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on any single reference or combination of references now applied in the prior rejections of record for any teaching or matter specifically challenged in the argument. For unknown reasons, some of the claims were not addressed on the merits, which the examiner regrets. Now all claims have been addressed properly.

This action has been made non-final in view of the new grounds of rejection required due to lack of consideration in the previous Office action. 
 
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG